Filed Pursuant to Rule 424(b)(3) Registrant No. 333-131356 Information contained in this prospectus supplement and the attached prospectus is not complete and may be changed. This prospectus supplement and attached prospectus are not an offer to sell these securities and they are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, dated April 18, 2008 PROSPECTUS SUPPLEMENT (To Prospectus dated April 18, 2008) USAA AUTO OWNER TRUST 2008-2 Issuing Entity USAA Acceptance, LLC Depositor USAA FEDERAL SAVINGS BANK Sponsor, Seller and Servicer Before you purchase any of these notes, be sure you read this prospectus supplement and the attached prospectus, especially the risk factors beginning on pageS-10 of this prospectus supplement and on page 5 of the attached prospectus. A note is not a deposit and neither the notes nor the underlying motor vehicle loans are insured or guaranteed by the FDIC or any other governmental authority. The notes will represent obligations of the issuing entity only and will not represent obligations of USAA Acceptance, LLC, USAA Federal Savings Bank or any of their respective affiliates. No one may use this prospectus supplement to offer and sell these notes unless it is accompanied by the attached prospectus. The issuing entity will own motor vehicle loans originated by USAA Federal Savings Bank and will issue the following classes of USAA Auto Owner Trust 2008-2 Asset Backed Notes: Class A-1 Notes Class A-2Notes Class A-3Notes Class A-4Notes Class B Notes Principal Amount $242,000,000 $250,000,000 $347,000,000 $133,502,000 $27,499,000 Per Annum Interest Rate % Final Scheduled Payment Date Nov. 16, 2009 Jan. 18, 2011 Oct. 15, 2012 Nov. 15, 2013 Oct. 15, 2014 Initial Public Offering Price % Underwriting Discount % Proceeds to Depositor % (1) The Class A-1 notes and the Class B notes are not being offered for sale by this prospectus supplement or the prospectus but will be entitled to certain amounts as described herein. (2) Before deducting expenses payable by the depositor estimated to be $ . The total initial public offering price is $ , the total underwriting discount is $ and the total proceeds to the depositor is $ . The issuing entity will pay interest and principal on the notes on the 15th day of each month (or, if the 15th day is not a business day, the next business day). The first payment date will be May 15, 2008. The issuing entity will generally pay principal sequentially to the earliest maturing class of notes then outstanding until paid in full. The Class B Notes are subordinated to the Class A Notes to the extent described in this prospectus supplement. That subordination is intended to provide credit enhancement to the Class A Notes. The issuing entity will have a reserve account in an initial amount equal to at least $5,000,007.44 that will provide credit enhancement for the notes to the extent described in this prospectus supplement. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus supplement or the attached prospectus. Any representation to the contrary is a criminal offense. Joint Global Coordinators of the Class A Notes Banc of America Securities LLCCiti Co-Managers of the Class A Notes Barclays CapitalBNP ParibasDeutsche Bank SecuritiesJPMorgan The date of this prospectus supplement is April , 2008 TABLE OF CONTENTS READING THESE DOCUMENTS S-1 SUMMARY OF TERMS OF THE NOTES S-4 RISK FACTORS S-10 THE ISSUING ENTITY S-14 Limited Purpose and Limited Assets S-14 Capitalization of the Issuing Entity S-15 The Owner Trustee S-15 THE RECEIVABLES POOL S-16 Criteria Applicable to Selection of Receivables S-16 The Banks Delinquency, Loan Loss and Recovery Information S-20 STATIC POOL DATA S-21 HOW YOU CAN COMPUTE YOUR PORTION OF THE AMOUNT OUTSTANDING ON THE NOTES S-31 Notes S-31 MATURITY AND PREPAYMENT CONSIDERATIONS S-31 Weighted Average Lives of the Notes S-32 DESCRIPTION OF THE NOTES S-39 Payments of Interest S-39 Payments of Principal S-39 Optional Prepayment S-40 Indenture Trustee S-40 DESCRIPTION OF THE CERTIFICATES S-41 APPLICATION OF AVAILABLE FUNDS S-41 Sources of Funds for Distributions S-41 Fees and Expenses of the Issuing Entity S-41 Priority of Distributions S-42 Subordination of Class B Notes S-43 DESCRIPTION OF THE SALE AND SERVICING AGREEMENT S-43 Accounts S-43 Advances S-44 Servicing Compensation and Expenses S-44 Rights Upon Event of Servicing Termination S-44 Waiver of Past Events of Servicing Termination S-44 Deposits to the Collection Account S-44 Reserve Account S-46 USE OF PROCEEDS S-47 AFFILIATION AND CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS S-47 CERTAIN FEDERAL INCOME TAX CONSEQUENCES S-48 The Class A Notes S-48 The Class B Notes S-48 CERTAIN STATE TAX CONSEQUENCES S-49 ERISA CONSIDERATIONS S-49 General S-49 The Class A Notes S-50 The Class B Notes S-51 UNDERWRITING S-52 European Economic Area S-52 United Kingdom S-53 General S-53 LEGAL OPINIONS S-54 GLOSSARY OF TERMS S-55 i R EADING THESE DOCUMENTS We provide information on the notes in two documents that offer varying levels of detail: 1. Prospectusprovides general information, some of which may not apply to the notes. 2. Prospectus Supplementprovides a summary of the specific terms of the notes. We suggest you read this prospectus supplement and the attached prospectus in their entirety. The prospectus supplement pages begin with S. Whenever information in this prospectus supplement is more specific than the information in the accompanying prospectus, you should rely on the information in this prospectus supplement with respect to the notes. We include cross-references to sections in these documents where you can find further related discussions. Refer to the table of contents on page i in this document and on page i in the attached prospectus to locate the referenced sections. The Glossary of Terms on page S-55 of this prospectus supplement and the Glossary of Terms on page 80 in the attached prospectus list definitions of certain terms used in this prospectus supplement or the attached prospectus. You should rely only on information on the notes provided in this prospectus supplement and the attached prospectus. We have not authorized anyone to provide you with different information. In this prospectus supplement, the terms we, us and our refer to USAA Acceptance, LLC. S-1 NOTICE TO RESIDENTS OF THE UNITED KINGDOM THIS PROSPECTUS SUPPLEMENT MAY ONLY BE COMMUNICATED OR CAUSED TO BE COMMUNICATED IN
